      3:19-cv-00595-JMC-SVH        Date Filed 02/12/20      Entry Number 17       Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Tiffany Williams, also known as Tiffany            Civil Action No.: 3:19-cv-595-JMC-SVH
 Brown,

                                      Plaintiffs,   NOTICE OF SUGGESTION OF DEATH
                                                     UPON THE RECORD UNDER RULE
 v.                                                             25(a)(1)

 Leon Lott in his capacity as Sheriff of the
 Richland County Sheriff’s Department and
 Joe Phillip Smith in his individual capacity,

                                    Defendants.

TO:      ROBERT GARFIELD, ESQUIRE, ATTORNEY FOR DEFENDANT:

         Counsel for Plaintiff in the above-referenced action gives notice and suggests upon the

record, pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, Counsel’s recently

discovered death of Tiffany Nicosia Brown (“Plaintiff”); Plaintiff in this action. Upon information

and belief, Plaintiff passed away on August 28, 2019.



                                                            Respectfully submitted,


                                                            s/ Chris S. Truluck
                                                            Chris S. Truluck, SC Bar# 77829
                                                            Of Counsel
                                                            Shealey Law Firm
                                                            1507 Richland Street
                                                            Columbia, SC 29201
                                                            Tel: (803) 929-0008
                                                            Facsimile: (888) 745-1381
                                                            chris@shealeylaw.com
                                                            Attorney for Plaintiff

Columbia, South Carolina
February 12, 2020
